DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 5 is objected to because of the following informalities: the phrase “non-aqueous electrolyte for lithium ion” should be written as “non-aqueous electrolyte for a lithium ion.” Appropriate correction is required.

Claim 8 is objected to because of the following informalities: the phrase “non-aqueous electrolyte for lithium ion” should be written as “non-aqueous electrolyte for a lithium ion.” Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, Claim 1 states that in formula II, each of R4 through R9 are independently selected from one of a hydrogen atom, a fluorine atom, and “a C1-C5 group.” Accordingly, Claim 1 is rendered particularly indefinite insofar as it is unclear what types/classes of groups fall within the broad genus of “a C1-C5 group” (which, as written, would comprise any group having 1 through 5 carbons therein) For purposes of examination, it will be assumed that “a C1-C5 group” includes only those groups described in instant Claim 2 (also described/supported, at least, at Page 2 lines 21-23 and Page 6 lines 28-30 of the 11/04/21 Specification). Proper clarification is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (WO 2016/054843, using the provided English machine translation for citation purposes), and further in view of Yoshida (JP 2006-219406, using the provided English machine translation for citation purposes).

Regarding Claims 1-4, 6-10, Shi teaches a lithium ion battery comprising a positive electrode, a negative electrode, a separator interposed between the positive and negative electrodes, and a nonaqueous electrolyte ([0001], [0013]). Shi teaches that the electrolyte comprises a phosphate compound therein (See below for the general structure of the phosphate compound) ([0011]-[0012], [0018]-[0019]). Shi teaches that R1, R2, and R3 of the phosphate compound are independently C1-C4 hydrocarbon groups, wherein at least one of R1, R2, and R3 is an unsaturated hydrocarbon group containing a triple bond ([0012], [0019]). In particular, Shi teaches that phosphate compound is specifically tripropargyl phosphate (i.e. instantly claimed “compound A” represented by instantly claimed “formula I” when R1, R2, and R3 are each a propargyl group which is a C2-C5 unsaturated hydrocarbon group) or dipropargyl propyl phosphate (i.e. instantly claimed “compound A” represented by instantly claimed “formula I” when two of R1, R2, and R3 are each a propargyl group which is a C2-C5 unsaturated hydrocarbon group, and the remaining R group is a propyl group which is a C1-C5 alkyl group) ([0024]-[0028], [0040], Embodiments 1 and 2 in Table 1, Examples 1 and 2 in Table 2). Shi teaches that the phosphate compound is present in the electrolyte in an amount of 0.01 to 2 wt% (i.e. 0.01 to 2 mass%) based on the total weight (i.e. total mass) of the electrolyte itself (wherein, it is further noted that that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (See MPEP 2144.05 (I))) ([0028]-[0029]). Shi teaches that the positive electrode comprises a positive electrode active material therein, wherein the positive electrode active material is in structural accordance with the instantly claimed positive electrode active materials (i.e. Shi teaches that the positive electrode active material is, for example, LiCoO2, LiNi0.5Co0.2Mn0.3O2, etc.) ([0037], [0042], Table 2).


    PNG
    media_image1.png
    83
    168
    media_image1.png
    Greyscale


Shi does not explicitly teach that the electrolyte further comprises a compound B represented by instantly claimed formula II.
However, Yoshida teaches a carbonate-based additive for use in an electrolyte of a lithium ion battery (Abstract, [0001]-[0002]). Specifically, Yoshida teaches that the carbonate-based additive is represented by a general formula (2) (See below for the general structure of the carbonate-based additive) ([0010], [0022]). Yoshida teaches that the “A” sites of the carbonate-based additive are each oxygen atoms (i.e. A = O in general formula (2)) ([0010], [0022]). Yoshida teaches that when included in an electrolyte of a lithium ion battery, the carbonate-based additive provides a flame-retardant functionality to the electrolyte ([0007], [0012]-[0013]).


    PNG
    media_image2.png
    123
    464
    media_image2.png
    Greyscale


Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would further include the carbonate-based additive of Yoshida (i.e. the carbonate-based additive represented by general formula (2) wherein the “A” sites are each oxygen atoms) in the electrolyte of Shi, given that the further inclusion of such a carbonate-based additive would enhance the flame retardancy of the electrolyte due to the flame-retardant functionality provided by the carbonate-based additive. It is further noted that the carbonate-based additive of Shi, as modified by Yoshida, is in accordance with the instantly claimed “compound B” represented by instantly claimed “formula II” when R4, R5, R6, R7, R8, and R9 are each hydrogen atoms, and more specifically, the instantly claimed “compound 1,” when R4, R5, R6, R7, R8, and R9 are each hydrogen atoms.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (WO 2016/054843, using the provided English machine translation for citation purposes), and further in view of Yoshida (JP 2006-219406, using the provided English machine translation for citation purposes) and Tikhonov et al. (US 2013/0337341).

Regarding Claim 5, Shi, as modified by Yoshida, teaches the instantly claimed invention of Claim 1, as previously described.
Shi, as modified by Yoshida, does not explicitly teach that the carbonate-based additive is present in an amount of 0.1 to 5 mass% based on the total mass of the electrolyte.
However, it is first noted that, as previously described, the carbonate-based additive is a flame-retardant additive (See Claim 1).
Furthermore, Tikhonov teaches a battery comprising an electrolyte therein (Abstract). Tikhonov teaches that the electrolyte comprises a flame-retardant additive therein, wherein the flame-retardant additive is present in an amount of 1-15 wt% ([0072]-[0073]). Tikhonov teaches that when present in a sufficient amount, the flame-retardant additive improves the safety characteristics of the electrolyte ([0073]). However, Tikhonov teaches that when too much flame-retardant additive is present in the electrolyte, cell performance (i.e. cycle life) of the battery is negatively impacted ([0073]). Conversely, Tikhonov teaches that when not enough flame-retardant additive is present in the electrolyte, the flame-retardant characteristics of the additive may be ineffective in the electrolyte ([0073]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would, through routine experimentation with a reasonable expectation of success, optimize/control the amount of carbonate-based additive that is present in the electrolyte of Shi, as modified by Yoshida (e.g. to a value which satisfies the instantly claimed mass percentage range), given that such optimization/control would function as a direct means of balancing cell performance (i.e. cycle life) of the battery (i.e. too much carbonate-based additive would negatively impact said cell performance of the battery) with the flame retardance characteristics of the electrolyte (i.e. not enough carbonate-based additive would provide the electrolyte with an ineffective level of flame retardance), as taught by Tikhonov (i.e. Tikhonov teaches that a result-effective variable relationship exists between the amount of flame-retardant additive present in an electrolyte, and the consequent cell performance of a battery and flame retardance characteristics of an electrolyte).

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-9 of U.S. Patent No. 11,302,956 (conflicting patent). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting patent recites (1) a non-aqueous electrolyte for a lithium ion battery structured in substantially the same manner as the instantly claimed non-aqueous electrolyte for a lithium ion battery (See conflicting Claims 1-7 as compared to instant Claims 1-8, wherein it is noted that the mass content range of compound B in conflicting Claim 1 is entirely encompassed within the broader mass content range of compound B in instant Claim 5), and (2) a lithium ion battery structured in substantially the same manner as the instantly claimed lithium ion battery (See conflicting Claims 1, 8-9 as compared to instant Claims 1, 9-10).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729